Citation Nr: 0112013	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  00-17 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for anxiety with 
depression and post-traumatic stress disorder, currently 
rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military during 
World War II, from May 1943 to June 1945.

In April 2000, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, denied the 
veteran's claim for a higher rating for his anxiety with 
depression and post-traumatic stress disorder (PTSD), rated 
as 70 percent disabling.  He appealed the RO's decision to 
the Board of Veterans' Appeals (Board).  And as support for 
his claim, he and his daughter testified at a hearing in 
November 2000.


REMAND

The Board previously considered the veteran's claim for a 
higher rating for his psychiatric impairment only about 2 
years ago, in July 1999, and determined that a rating higher 
than 70 percent was not warranted-partly because his 
Global Assessment of Functioning (GAF) score of 70 was too 
high to increase his rating.  According to the 4th Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), a GAF score 
of 70 is indicative of only some "mild" symptoms (e.g., a 
depressed mood and mild insomnia)-albeit with some 
difficulty in social and occupational functioning, but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  The Board also noted the 
veteran's memory, concentration, insight, and judgment all 
were intact, and that he had goal-oriented speech.  And 
although he had complaints of recurring nightmares, 
flashbacks, discomfort in crowds, and difficulty sleeping, 
these symptoms-while significant-were nonetheless 
adequately compensated by a rating at the 70 percent level.  
Indeed, a 70 percent rating is only one level shy of the 
maximum possible rating of 100 percent.

During the 2 years since the Board's decision in July 1999, 
the veteran has submitted additional medical evidence in an 
effort to show that he is entitled to a rating higher than 70 
percent.  Of note, one of his psychiatrists, Arvind R. Patel, 
M.D., indicated in an October 1999 statement that he had been 
treating the veteran since April 1999, and that he suffers 
from "severe" PTSD-such that he has not been able to work 
since 1992 as a result of his "severe" anxiety.  Dr. Patel 
went on to indicate that the veteran also is emotionally 
unstable and is a danger, not only to others, but to himself 
as well; that he suffers from chronic insomnia related to his 
PTSD; and that Dr. Patel personally had observed the veteran 
withdrawing during the several immediately preceding months.  
Lastly, Dr. Patel indicated that members of the veteran's own 
family had stated that he was not interacting socially, had 
shown increased hostility, had become negligent in his 
personal hygiene, and had failed on numerous occasions to 
recognize members of his immediate family.

As a result of Dr. Patel's statement and observations 
concerning the current status of the veteran's mental state, 
the Board held the record in abeyance following the veteran's 
November 2000 hearing to give him an opportunity to obtain 
the actual clinical records from this psychiatrist-to 
further supplement the record and substantiate his findings.  
The Board also mentioned the veteran could submit any other 
medical evidence, too, which he believed might be beneficial 
to his claim for a higher rating-including the records of 
treatment that he had received from his family's general 
practitioner, Banks Carroll, M.D., although the veteran 
acknowledged during the hearing that this latter doctor most 
recently had treated him for a colon problem, and not for 
psychiatric impairment.  Regardless though, no additional 
medical evidence (not already of record) was submitted 
following the hearing, and the veteran's daughter, one of his 
strongest proponents in his appeal, submitted a statement 
later in November 2000 confirming that no additional evidence 
was forthcoming.  In explaining why, she said that, to her 
surprise, the veteran had not actually returned to Dr. 
Patel's office for any of his scheduled follow-up 
appointments since February 2000 because, in his words, 
"the medicine was not helping him," and that Dr. Patel had 
become agitated with him, requiring treatment instead from 
their family's general practitioner, Dr. Carroll.  The 
veteran's daughter also alleged that she was totally unaware 
of any of this, until recently, because she had to get 
another member of their family to take the veteran to his 
appointments with Dr. Patel because she was so overwhelmed 
with the responsibility of managing her tire dealership in 
the wake of a nation-wide recall.

The Board further notes, however, that records also show that 
Dr. Patel conducted the veteran's most recent VA psychiatric 
examination for compensation purposes, in February 2000, 
under a contract fee-service agreement with VA.  And although 
Dr. Patel indicated, among other things, that the veteran had 
a GAF score of only 45 to 50-which is much lower than when 
the Board previously considered his claim in July 1999 (when 
it was 70), Dr. Patel, by the veteran's own admission, 
also personally had treated him prior to that evaluation, as 
his primary care psychiatrist, and even had submitted the 
October 1999 statement in support of his claim for a higher 
rating.  So there, inherently, is a definite conflict of 
interest in him also conducting the veteran's VA psychiatric 
examination for compensation purposes.  This is particularly 
important to note because it is absolutely essential in 
conducting this evaluation, which is used in large measure to 
determine whether the veteran's current rating is 
appropriate, that there be an element of objectivity from the 
VA examiner involved.  And in the judgment of the Board, this 
simply is not the case here, so the veteran must be re-
examined by a different psychiatrist to ensure that the 
medical opinion provided is an independent one, free from the 
potential influence of an interested party in this case.  
See, e.g., Caffrey v. Brown, 6 Vet. App. 377 (1994).

The RO also should ensure that all of Dr. Patel's clinical 
records concerning the veteran are of record-that is, those 
pertaining to the treatment he reportedly received prior to 
February 2000, since his daughter has confirmed that he has 
not received any additional treatment from Dr. Patel during 
the months since.  See the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (2000).


Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, however, the RO should ensure 
that all of Dr. Patel's clinical records 
concerning the veteran are of record-that 
is, those pertaining to the treatment he 
reportedly received prior to February 
2000.  The RO also should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should schedule the veteran for 
a VA psychiatric evaluation for 
compensation purposes (by someone other 
than Dr. Patel, but similarly qualified) 
to determine the current severity of the 
veteran's service-connected psychiatric 
disability.  The VA examiner should 
conduct all necessary tests and studies to 
make this determination and should 
indicate his/her clinical findings in a 
typewritten report.  And since the purpose 
of obtaining this medical opinion is to 
assist in resolving this important 
question, it is absolutely imperative that 
the examiner review all of the relevant 
evidence in the claims folder, including a 
complete copy of this remand, the October 
1999 statement from Dr. Patel, and the 
report of the February 2000 VA psychiatric 
evaluation for compensation purposes (also 
conducted by Dr. Patel).  And, where 
necessary, the VA examiner should cite to 
specific evidence in the record for the 
rationale of the opinion.

3.  The RO should review the report of the 
evaluation to ensure that it is in 
compliance with the directives of this 
remand.  If not, then it should be 
returned as inadequate for rating purposes 
for immediate corrective action.  
38 C.F.R. § 4.2.

4.  After completion of the above 
development, and any other development 
deemed warranted by the VCAA, the RO 
should re-adjudicate the veteran's claim 
for a higher rating for his service-
connected psychiatric disability, in light 
of all pertinent evidence of record, and 
all applicable laws, regulations, and case 
law.  The RO must provide adequate reasons 
and bases for its decision and address all 
issues and concerns noted in this remand.  
The RO also must determine whether the 
veteran is entitled to application of the 
benefit-of-the-doubt doctrine and, if not, 
must explain why.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

5.  If the benefit requested is not 
granted to the veteran's satisfaction, 
then he and his representative should be 
provided a supplemental statement of the 
case (SSOC) and given an opportunity to 
submit written or other argument in 
response before the case is returned to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


